Appellate Case: 21-1354     Document: 010110717240         Date Filed: 07/28/2022      Page: 1
                                                                                     FILED
                                                                         United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                            Tenth Circuit

                              FOR THE TENTH CIRCUIT                              July 28, 2022
                          _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
  ANITA MARTIN,

        Plaintiff - Appellant,

  v.                                                            No. 21-1354
                                                       (D.C. No. 1:20-CV-00076-RBJ)
  PUBLIC SERVICE COMPANY OF                                      (D. Colo.)
  COLORADO, a wholly-owned subsidiary
  of Xcel Energy, Inc., d/b/a Excel Energy,

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, KELLY, and CARSON, Circuit Judges.
                   _________________________________

        In this employment-discrimination case, Anita Martin appeals from a judgment

 entered on the jury’s verdict in favor of her former employer, Public Service Company of

 Colorado (PSC). Ms. Martin contends the district court erred by placing statute-of-

 limitations language in a jury instruction and the verdict form. Exercising jurisdiction

 under 28 U.S.C. § 1291, we affirm.


        *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1354     Document: 010110717240         Date Filed: 07/28/2022     Page: 2



                                       BACKGROUND

        Ms. Martin is Hispanic and Native American. She started working for PSC, a

 public utility company, in 1983 as a laborer. In 1987, she was promoted to a full-time

 pipe fitter position in PSC’s Street Department. In 2005, she transferred to PSC’s

 Pressure Control workgroup.

        She eventually became eligible for promotion to the position of lead pipe fitter,

 which involved “responding quickly to emergency situations occurring due to severe

 weather and other events compromising the public utility services provided by [PSC].”

 Aplt. App. at 31.

        The Pressure Control workgroup had three full-time lead pipe fitters until October

 2012, when lead pipe fitter Nick Lawlor retired. Ms. Martin claims that when he retired,

 she was “next in line for promotion to full time Lead.” Id. at 86.

        In 2015, 2016, and 2017, Pressure Control operated with just two full-time lead

 pipe fitters, Randy Ohelert and Bob Ramsey, both white males. Nevertheless, PSC

 assigned Ms. Martin to perform lead pipe fitter duties during those years, but on a less

 than full-time basis. Under the collective bargaining agreement applicable to

 Ms. Martin’s employment, temporary performance of higher classification duties resulted

 in a pay upgrade.

        Ms. Martin inquired as early as 2014 about being promoted to a full-time position,

 alongside Mr. Ohelert and Mr. Ramsey, but PSC “failed to take any steps to ensure [a]

 full-time lead pipe fitter vacancy was posted.” Id. at 34. Because she was not promoted,

 Ms. Martin decided to retire, effective May 31, 2017. Mr. Ohelert and Mr. Ramsey also

                                              2
Appellate Case: 21-1354     Document: 010110717240         Date Filed: 07/28/2022      Page: 3



 retired on that date. Afterward, PSC promoted two individuals to the position of full-time

 lead pipe fitter.

        On February 12, 2018, Ms. Martin filed a discrimination charge with the Equal

 Employment Opportunity Commission (EEOC). She alleged that “[o]n or about

 March 17, 2017, [she] was denied a promotion to the position of lead pipe fitter.” Aplee.

 Suppl. App., Vol. I at 25. But she also indicated generally that discrimination occurred

 as late as May 30, 2017. On September 27, 2019, the EEOC issued Ms. Martin a

 right-to-sue letter.

        On December 23, 2019, Ms. Martin sued PSC in Colorado state court. PSC

 removed the case to federal court, where Ms. Martin filed an amended complaint,

 alleging she was denied a promotion because of (1) her race, in violation of Title VII and

 42 U.S.C. § 1981; and (2) her sex, in violation of Title VII. She sought back pay, front

 pay, damages, and attorney fees.

        PSC moved for summary judgment, arguing, among other things, that

 Ms. Martin’s claims were time barred. Specifically, PSC argued that Ms. Martin’s

 Title VII claims were untimely because she alleged PSC refused to promote her on

 March 17, 2017, but she did not file her EEOC charge within 300 days of that event. See

 42 U.S.C. § 2000e-5(e)(1) (providing that, in states like Colorado where there is a state

 agency to review employment claims, an EEOC charge must be filed with that agency

 within 300 days of the alleged discriminatory act); see also Colo. Rev. Stat. § 24-34-306

 (establishing a process through the Colorado Civil Rights Commission for resolving

 discriminatory or unfair practices). As to her § 1981 claim, PSC argued that it was

                                              3
Appellate Case: 21-1354     Document: 010110717240          Date Filed: 07/28/2022     Page: 4



 untimely because it was filed more than four years after the date she believed a vacancy

 arose due to Mr. Lawlor’s 2012 retirement. See Cross v. The Home Depot, 390 F.3d

 1283, 1289 (10th Cir. 2004) (observing that a § 1981 failure-to-promote claim in

 Colorado has a four-year limitations period unless a “new and distinct relation between

 [the employee] and [the employer] would have resulted from [the employee’s]

 promotion,” in which case the period is two years (internal quotation marks omitted)).

        The district court denied PSC’s summary judgment motion. The court stated that

 (1) Ms. Martin’s EEOC charge referenced a discrimination date as late as May 30,

 2017—within the 300-day filing period, and (2) Ms. Martin’s § 1981 claim was filed

 within four years of her employment.1

        The case proceeded to trial, where the district court instructed the jury on the

 applicable law, including PSC’s timeliness defenses. Instruction Number 10 told the jury

 that Ms. Martin could not recover under Title VII “for any alleged discrimination that

 occurred prior to April 18, 2017,” which was 300 days before she filed her EEOC charge.

 Aplt. App. at 232. The instruction further told the jury that Ms. Martin could not recover

 under § 1981 “for any alleged discrimination that occurred prior to December 23, 2015,”

 which was four years before she filed suit. Id.




        1
           The district court also found there were genuine issues of material fact for
 trial as to “whether race, ethnicity or gender played any role in [PSC’s] filling of any
 vacancies . . . for the lead pipe fitter position before plaintiff’s retirement.” Aplt.
 App. at 168 (internal quotation marks omitted).

                                              4
Appellate Case: 21-1354      Document: 010110717240        Date Filed: 07/28/2022      Page: 5



        The district court’s verdict form combined PSC’s timeliness defenses with

 Ms. Martin’s substantive burdens. The verdict form is reproduced in relevant part below,

 with the jury’s findings indicated:

        I. TITLE VII: DISCRIMINATION BASED ON SEX AND/OR RACE

               1.     Has Plaintiff proven by a preponderance of the evidence that
        Defendant denied her a promotion within the statute of limitations period
        and that Plaintiff’s sex was a motivating factor in Defendant’s decision?

                  Yes ____   No __x__

               2.     Has Plaintiff proven by a preponderance of the evidence that
        Defendant denied her a promotion within the statute of limitations period
        and that Plaintiff’s race was a motivating factor in Defendant’s decision?

                  Yes ____   No __x__

                  ...

        III. SECTION 1981: DISCRIMINATION BASED ON RACE

               8.     Has Plaintiff proven by a preponderance of the evidence that
        Defendant denied her a promotion within the statute of limitations period
        and that Plaintiff’s race was a but-for cause in Defendant’s decision?

                  Yes ____   No __x__

 Id. at 239-41.

        Because the jury rejected all of Ms. Martin’s claims, the district court entered

 judgment in favor of PSC. Ms. Martin appeals, challenging the statute-of-limitations

 language in Instruction No. 10 and the verdict form.




                                              5
Appellate Case: 21-1354     Document: 010110717240          Date Filed: 07/28/2022     Page: 6



                                        DISCUSSION
                                  I. Standards of Review

        “We review de novo whether, as a whole, the district court’s jury instructions

 correctly stated the governing law and provided the jury with an ample understanding of

 the issues and applicable standards.” Liberty Mut. Fire Ins. Co. v. Woolman, 913 F.3d

 977, 992 (10th Cir. 2019) (internal quotation marks omitted). “But we review a decision

 whether to give a particular instruction only for abuse of discretion.” Id. Similarly,

 “[w]e review decisions as to the wording of special verdict forms under an abuse of

 discretion standard.” ClearOne Commc’ns Inc. v. Bowers, 643 F.3d 735, 765 (10th Cir.

 2011) (ellipsis and internal quotation marks omitted).

                           II. Statute-of-Limitations Language

        Ms. Martin argues that “[b]ecause the district court ruled on the statute of

 limitations issue in its summary judgment decision, it should not have presented this as a

 question of fact for the jury to answer.” Aplt. Opening Br. at 24. She reasons that the

 district court’s decision “became the law of the case” on the limitations issue and

 governed the trial. Id. We reject this argument for several reasons.2


        2
          Fundamentally, “[a] party may assign as error . . . an error in an instruction
 actually given, if that party properly objected.” Fed. R. Civ. P. 51(d)(1)(A)
 (emphasis added). But Ms. Martin has failed in her opening brief to “cite the precise
 reference[ ] in the record where” she objected to either Instruction 10 or the verdict
 form. 10th Cir. R. 28.1(B)(2). Further, “[c]ounsel must designate a record on appeal
 or prepare an appendix that is sufficient for considering and deciding the appellate
 issues.” 10th Cir. R. 10.4(A). Ms. Martin’s appellate appendix contains no transcript
 of the jury-instruction conference(s) or the district judge’s charge to the jury. “These
 infractions provide sufficient grounds to deny [Ms. Martin’s] jury instruction issue
 on appeal.” Allan v. Springville City, 388 F.3d 1331, 1334 (10th Cir. 2004).
 Nevertheless, even “[w]here a particular objection to a jury instruction was not raised
                                              6
Appellate Case: 21-1354     Document: 010110717240          Date Filed: 07/28/2022   Page: 7



        First, when a court denies a summary judgment motion, it simply means that the

 movant—here, PSC—has not “show[n] that there is no genuine dispute as to any material

 fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In

 other words, PSC’s failure to meet that standard meant only that “a genuine issue

 [remained] for trial,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

 587 (1986) (emphasis and internal quotation marks omitted). Thus, contrary to

 Ms. Martin’s belief, the district court’s denial of PSC’s summary judgment motion did

 not mean that “[she] timely filed her Title VII and Section 1981 claims,” Aplt. Opening

 Br. at 26. Indeed, Ms. Martin did not file a counter motion for summary judgment to

 establish any aspect of her claims, including their timeliness.3

        Second, Instruction 10 and the verdict form did not ask the jury to decide any

 timeliness issues. Rather, the instruction provided the dates applicable to Ms. Martin’s

 claims and the verdict form asked only whether she had shown that PSC unlawfully


 below, we [can] review . . . for plain error.” United States v. Jereb, 882 F.3d 1325,
 1335 (10th Cir. 2018). “But we typically only consider the argument if the
 appellant argues for plain-error review in h[er] opening brief,” United States v.
 Portillo-Uranga, 28 F.4th 168, 177 (10th Cir. 2022), and Ms. Martin has not done so.
 Despite Ms. Martin’s waiver of her challenges to Instruction 10 and the verdict form,
 we will exercise our discretion to consider her challenges. See id.
        3
          To the extent Ms. Martin claims that “Title VII and Section 1981 statutes of
 limitations questions . . . must be answered by the presiding judge prior to trial”
 because they are too complex or complicated for a jury, Aplt. Opening Br. at 25, she
 cites no supporting authority, and we are aware of none. See, e.g., Draper v. Coeur
 Rochester, Inc., 147 F.3d 1104, 1108 (9th Cir. 1998) (“conclud[ing] that [employee]
 presented sufficient evidence to raise a genuine factual issue [for trial] regarding
 whether [supervisor’s] discriminatory conduct continued into the relevant period of
 limitations”).

                                               7
Appellate Case: 21-1354     Document: 010110717240          Date Filed: 07/28/2022       Page: 8



 discriminated against her during those time periods. Thus, this is not a case in which the

 jury could have provided “irreconcilably inconsistent” answers, “thereby indicating that

 [it] was confused or abused its power.” Johnson v. Ablt Trucking Co., 412 F.3d 1138,

 1144 (10th Cir. 2005) (internal quotation marks omitted).

        Finally, although Ms. Martin contends the district court incorrectly stated in

 Instruction 10 “the applicable time period relating to [her] Title VII claim,” Aplt.

 Opening Br. at 26, she offers no analysis or any record or case citations. She states only

 that she filed “her EEOC complaint in November 2017” and the EEOC spent “months . . .

 drafting the ‘charge,’” id., which she signed and submitted on February 12, 2018. We

 consider this issue waived due to a total absence of analysis.4 See Palma-Salazar v.



        4
         Ms. Martin appears to be asserting that her EEOC intake questionnaire,
 submitted on November 8, 2017, is her “EEOC complaint” that qualifies as her
 charge of discrimination, rather than her actual charge of discrimination, submitted
 on February 12, 2018. We note that in Federal Express Corp. v. Holowecki, 552 U.S.
 389 (2008), the Supreme Court stated that an intake questionnaire could qualify as a
 charge of discrimination (under the Age Discrimination in Employment Act) where
 the plaintiff had filed no expressly designated charge and the questionnaire included
 “the information required by the [EEOC] regulations . . . [and] a request for the
 agency to take remedial action to protect the employee’s rights or otherwise settle a
 dispute between the employer and the employee.” Id. at 402. The Fifth Circuit has
 explained that in order for an intake questionnaire to qualify as an employee’s Title
 VII charge, it “must be in writing and signed and verified,” and “include the name
 and contact information of the person making the charge, the same information of the
 accused individuals, a factual statement of the allegations, the size of the employer,
 and disclosure of whether the allegations have already been brought to a state or local
 agency.” Ernst v. Methodist Hosp. Sys., 1 F.4th 333, 337-38 (5th Cir. 2021) (ellipsis
 and internal quotation marks omitted) (involving both an intake questionnaire and a
 formal charge of discrimination). We will not engage in the fact-intensive inquiry
 necessary to determine whether Ms. Martin’s intake questionnaire qualified as a
 charge of discrimination, when Ms. Martin has failed to do so.

                                              8
Appellate Case: 21-1354     Document: 010110717240         Date Filed: 07/28/2022      Page: 9



 Davis, 677 F.3d 1031, 1037 (10th Cir. 2012) (noting this court does not consider

 perfunctory arguments unsupported by legal authority); Bronson v. Swensen, 500 F.3d

 1099, 1104-05 (10th Cir. 2007) (explaining that “we routinely . . . decline[ ] to consider

 arguments . . . inadequately presented[ ] in an appellant’s opening brief,” and declining to

 review appellant’s “cursory statements, without supporting analysis and case law”); see

 also Fed. R. App. P. 28(a)(8)(A) (requiring authorities supporting each argument).5

                                        CONCLUSION

        Because Ms. Martin has not shown that the district court abused its discretion or

 otherwise erred in crafting the instructions and verdict form given to the jury, we affirm

 the district court’s judgment.


                                               Entered for the Court


                                               Joel M. Carson III
                                               Circuit Judge




        5
         We likewise conclude that Ms. Martin has waived her perfunctory and
 unsupported argument that “the verdict form shift[ed] the burden of proof on [PSC’s]
 affirmative defense of statute of limitations to [her].” Aplt. Opening Br. at 27.

                                              9